Citation Nr: 0931018	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include status post total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1948 
to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for total right knee replacement (to include right 
knee pain and swelling).  

The issue has been recharacterized to comport to the evidence 
of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee 
disability.  He contends that his current right knee 
disability began during service and that during service the 
doctor stated that his knee pain and swelling was due to 
rheumatism.  

The record reflects the RO issued a statement of the case 
(SOC) on the current issue March 2007.  In April 2008 the 
Board received medical articles discussing osteoarthritis, 
which the Veteran contends support his claim.  However, the 
Veteran did not provide a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
20.1304.  

Accordingly, since the additional medical evidence is neither 
duplicative of other evidence nor irrelevant, and since a 
supplemental statement of the case (SSOC) pertaining to that 
evidence was not issued, this evidence must be referred back 
to the RO.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated, and 
the RO must specifically discuss the 
medical articles received by the Board in 
April 2008.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



